DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/04/22have been fully considered, and partially persuasive. The applicant’s arguments are as follows: Dantus in view of Rudolph does not sufficiently teach to the amended claims regarding first and second connection cells. Therefore, the examiner has cited to new art to teach to this claim limitation. 
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
3.	Claim 7 contains the phrase, “means able to pilot the activations of the vacuum pump,” meeting prongs (a), (b) and (c) above – containing a nonce term and the phrase “able to,” but not providing structure to entirely perform this function of “piloting activations of the vacuum pump; thus, the claim term is being interpreted – per broadest reasonable interpretation, limited by description in the specification - as a processor in the controller.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Dantus (WO 2012135073 A2), in view of Moreno (Ignacio Moreno, Jeffrey A. Davis, Travis M Hernandez, Don M. Cottrell, and David Sand, "Complete polarization control of light from a liquid crystal spatial light modulator," Opt. Express 20, 364-376 (2012)), and further in view of WO 2011142849 A2 to Rudolph et al, henceforth Rudolph, in further view of Wei (CN 106768859 A).

Regarding claim 1, Dantus teaches an apparatus for cutting a tissue, said apparatus including: - a femtosecond laser ([0062]) which emits an initial LASER beam in the form of pulses ([0057]), - a shaping system including a Spatial Light Modulator (SLM) (pulse shaper 69, [0057]; “SLM” [0102]) positioned downstream of the femtosecond laser (see laser 53 and shaper 69 positioned downstream, Fig. 2) wherein said shaping system transforms the initial LASER beam into a unique phase-modulated LASER beam, by modulating the phase of the wave front of the initial LASER beam according to a modulation instruction calculated to distribute the energy of the unique phase-modulated LASER beam into a peak of intensity to induce the simultaneous production of an impact point forming a pattern in the focusing plane, and wherein the impact point generates a cavitation bubble into the tissue (see SLM, [0102]), an optical scanner (“focal plane moved to achieve full xyz positioning” using XYZ scanning and temporal focusing optics 75 [0057]), positioned downstream of the shaping system (scanner 75 downstream of shaper 69, see Fig. 2), to move the pattern along a predefined movement path in the focusing plane (“focal plane” [0057]), - an optical focusing system, positioned downstream of the optical scanner, to move the focusing plane of the modulated LASER beam in a desired cutting plane (“cutting pattern” [0047]) of the tissue, - a control unit (controller 63, [0057]) that allows piloting the shaping system, the optical scanner and the optical focusing system wherein the apparatus further comprises an optical coupler between the femtosecond laser and the shaping system, the optical coupler (coupling module 193, [0061]) including a photonic-crystal optical fiber (PCF fiber, [0061]) which filters the LASER beam derived from the femtosecond laser. Dantus teaches the cutting apparatus, wherein the optical coupler further comprises: - a first connection cell for linking the optical coupler to the femtosecond laser (coupler 193 and laser 153, Fig. 5), and - a second connection cell for linking the optical coupler to the shaping system (shaper 69, part of a “modularized system” [0062]).  Dantus does not explicitly state wherein two peaks of intensity are spatially separated. However, Dantus does explicitly disclose a spatial light modulator, recognizes the need for “much greater spatial precision,” ([0101]) acknowledges wherein temporal shaping is merely one aspect of light modulation, not to the exclusion of “the pulse shaper [being] an SLM” ([0102]). For further support, Moreno, which discloses “complete arbitrary spatially variant polarization modulation of a light beam by means of a parallel aligned nematic liquid crystal spatial light modulator (SLM),” (see Abstract) and thus exists in the applicant’s field of endeavor, discloses a liquid crystal SLM in combination with phase modulation and masking (see “phase masking,” p. 11-12), which allows the creation of multiple target peaks in a highly specific manner. It would be obvious to one of ordinary skill in the art to modify Dantus in view of Moreno, such that its disclosed SLM is used in conjunction with the disclosed phase modulation and masking to create a plurality of peaks, in order to “achieve higher precision,” and “reduce duration of treatment,” (Dantus [0009]) and ultimately optimize treatment outcome.
Regarding a vacuum pump, hollow core, and first and second connection cells: 
-Dantus teaches the cutting apparatus wherein the fiber is a photonic-crystal fiber ([0061]), and at least one sheath (“double-clad” [0058]) surrounding the hollow core.  However, Dantus does not state a hollow core. Rudolph, which teaches a laser system and thus exists in the applicant’s field of endeavor, teaches a hollow core fiber (“the hollow PCF waveguide, which contains the gas-phase gain medium” (p. 21 lines 30-31)) and further states wherein, “…both ends of the fiber are supported inside vacuum chambers 2421…a fiber end suspended in a vacuum chamber…allowing light to be coupled through the evacuated fiber,” (p. 21 lines 2-5); that is, gas can be evacuated from the fiber, leaving behind a vacuum. It would have been obvious to combine the hollow core of Rudolph with the apparatus of Dantus, as this as this would allow more efficient and coherent laser transmission (p. 21 lines 30-31 and p. 22 lines 1-2) during laser eye surgery.
- Regarding a vacuum pump, Dantus teaches the cutting apparatus and teaches each connection cell (coupler 193 and laser 153, Fig. 5), comprising at least one connection terminal opening out towards the outside of the shell (machine unit 51), however does not state a vacuum pump. However, Rudolph teaches at least one vacuum pump (vacuum chambers 821, p. 15 lines 3-4 (Fig. 8); p. 18 lines 9-14). It would have been obvious to one of ordinary skill in the art to combine the apparatus of Dantus with the vacuum pump of Rudolph, as this would allow aspiration of the hollow-core fiber, allowing more efficient and coherent laser transmission (p. 21 lines 30-31 and p. 22 lines 1-2) during laser eye surgery. Further regarding first and second connection cells, with connection terminals linked to the vacuum pump, Wei, which teaches a hollow-core optical fiber and femtosecond laser and thus exists in the applicant’s field of endeavor, teaches chambers 7 and 5 correspond to the first and second connection cells, each with a conduit (see 10, 12) leading to a vacuum pump (pump 11; all ref figures correspond to Fig. 1, Wei). It would be obvious to one of ordinary skill in the art to incorporate the connections to a vacuum pump into the device of Dantus in view of Rudolph such that the length of the fiber remains under constant vacuum, in order that efficiency of laser transmission is maximized.

Regarding claim 4, Dantus teaches the cutting apparatus according to claim 1 and connection cells (coupler 193, laser 153, shaper 69, Fig. 5-6), but does not state a sealing mount. Rudolph teaches wherein each connection cell is sealingly mounted at a respective end of the photonic-crystal fiber (“Hollow optical fiber 705 can be configured with seals 703 and 707 at the ends of hollow optical fiber 705” (p. 10 lines 6-19, Fig. 7)). It would be obvious to one of ordinary skill in the art to combine the seal of Rudolph with the apparatus of Dantus, as this would allow airtight operation of the hollow fiber (for example, “gas-filled fiber laser can operate without using gas cells external to the fiber”, see p. 6 lines 14-17).

Regarding claim 5, Dantus teaches the cutting apparatus according to claim 1, wherein each connection cell comprises: - an outer shell (machine unit 51), - a transmission channel housed in the shell wherein the transmission channel allows the passage of the LASER beam inside the shell (see Fig. 5, [0061]), - a window transparent to the LASER radiation at one end of the transmission channel (see lenses 161 and 163, [0061], Fig. 6), wherein the window faces the femtosecond laser (laser 153) or the shaping system.

Regarding claim 7, Dantus teaches the cutting apparatus according to claim 6 and the control unit (controller 63) but does not state a vacuum pump. Rudolph teaches comprises means able to pilot the activation of the vacuum pump (vacuum chambers 821, p. 15 lines 3-4 (Fig. 8); p. 18 lines 9-14) to suck the gases contained in the hollow core of the photonic-crystal optical fiber (“the hollow PCF waveguide, which contains the gas-phase gain medium” (p. 21 lines 30-31)). It would have been obvious to one of ordinary skill in the art to combine the apparatus of Dantus with the vacuum pump of Rudolph, as this would allow aspiration of the hollow-core fiber, allowing more efficient and coherent laser transmission (p. 21 lines 30-31 and p. 22 lines 1-2) during laser eye surgery.

Regarding claim 8, wherein the control unit receives a scanning speed reached by the optical scanner and a position of the optical focusing system, Dantus discloses optimizing scanning speed (“the…speed of the laser processing is maximized [by]…introduc[ing] a small amplitude and fast oscillation in the x and y scanners” [0100]). Dantus also discloses a control unit (controller 63) and discloses wherein the “system scans the laser…with an intensity lower than the threshold for ablation…the rate of image collection varies from 1-30 images per second” [0084]. 

Regarding claim 9, wherein the control unit is programmed to activate the femtosecond laser after receiving the scanning speed is greater than a pre- determined threshold value.  Dantus teaches wherein the system “The system locates one of the surface features or markings 313 on patient interface 309 and scans a smaller region, thereby speeding up the process of finding the location of surface 311,” ([0084]); it further discloses scanning speed (“variable scanning rate” in [0099]); that is, taken together, identification of a particular feature results in a localized scan in that region, a scan that is indicated as being faster than a general scan, whose default speed could be considered a predetermined threshold value. 

Regarding claim 10, Dantus discloses wherein the control unit transmits a phase mask to the shaping system (Dantus discloses a mask [0065]).  

Regarding claim 11, Dantus discloses wherein the control unit transmits, to the femtosecond laser, an activation signal (see [0086]) and power setpoints (see [0069] wherein power is increased or decreased).  

Regarding claim 12, Dantus teaches wherein the control unit transmits, to the optical scanner, a scanning speed (“variable scanning rate,” [0099]; [0057] discloses transmission of information from the controller 63 to the optical scanner, “A portion of the main beam transmits to beam diagnostic unit 71 where the controller uses the software instructions to automatically determine the required pre-compensation to ensure optimum laser performance at the focal plane;”).

Regarding claim 13, Dantus discloses wherein the control unit (controller 63) transmits, to the optical scanner, a position on a predefined movement path (“…this three-dimensional treatment map can be formulated based on optical coherence tomography or more preferably, nonlinear optical imaging information.” [0094].  

Regarding claim 14, wherein the control unit transmits, to the optical focusing system, a cutting depth; Dantus discloses this, stating, “This advantageously assists in accurately controlling a depth of cut by a laser beam pulse without harming adjacent tissue,” ([0006]). 

Conclusion
3.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921.  The examiner can normally be reached on M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8am-5pm EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.M.S./Examiner, Art Unit 3792                                                                                                                                                                                                        

/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        29 August 2022